Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Response to Amendment
Applicant’s arguments filed 10/14/2022 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as amended in claim 1.  The examiner respectfully disagrees.  Tanaka et al. (figures 1A-1B) discloses a liquid crystal display device as claimed including a plurality of pixel regions each surrounded by a scanning line running in a first direction and a signal line running in a second direction crossing the first direction (11 and 12, the lines can run in thickness and width directions).  The applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 2008/0204648) in view of Nagano (US 2007/0268440); further in view of Kim et al. (US 2010/0001276).
Regarding claim 1, Tanaka et al. (figures 1A-1B) discloses a liquid crystal display device comprising: 
first and second substrates (10 and 20); 
a liquid crystal layer (30) arranged between the first and second substrates; 
a plurality of pixel regions each surrounded by a scanning line running in a first direction and a signal line running in a second direction crossing the first direction (11 and 12, the lines can run in thickness and width directions); 
a counter electrode (!4) arranged on the first substrate; and 
a pixel electrode (16) in one of the pixel regions arranged on the first substrate, the pixel electrode including 
a plurality of electrode branches (16) each having ends opposed to each other, the ends including a first branch end and a second branch end, the electrode branches being arranged in the first direction,
a plurality of slits (16a) formed between the electrode branches, the slits each having a closed shape, 
a first connection portion connecting the first branch ends, a second connection portion connecting the second branch ends and being opposed to the first connection portion in a longitudinal direction of the pixel electrode (16), 
and a protrusion (portion of the connecting portion 16) protruding from one of the first connection portion and the second connection portion, in the first direction in which the scanning line runs (the scanning can be extended in 3 different directions, xyz), 
wherein at least one of the slits extends in a second direction in which the signal line runs, and 
the protrusion overlaps a part of the scanning line, the part surrounding the one of the pixel region, and does not overlap a part of the scanning line, the part surrounding another one of the pixel regions adjacent to the one of the pixel regions in the first direction (figure 1B).
Tanaka et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Tanaka et al. is silent regarding an outermost end of the protrusion in the first direction is located outside an entirety of the electrode branches and the protrusion overlaps the signal line and a part of the scanning line.  Nagano (figure 8) teaches the electrode branches (66) includes an outermost electrode branch that is outermost among the electrode branches and is located nearest to the protrusion in the first direction, among the electrode branches, and the protrusion protrudes from an area of the one of the first connection portion and the second connection portion, the area being connected to an end of the outermost electrode branch, toward an outside of the one of the pixel regions in the first direction, such that an outermost end of the protrusion (62, 65, or around the contact hole 81) in the first direction is located outside an entirety of the electrode branches.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pixel electrode as taught by Nagano in order to increase the aperture ratio. 
In addition, Kim et al. (figure 2) teaches the protrusion overlaps the signal line and a part of the scanning line.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pixel electrode as taught by Kim et al. in order to increase the aperture ratio.
Regarding claim 6, Tanaka et al. (figures 1A-1B) discloses wherein the slits of the pixel electrode have the same width.
Regarding claim 7, Tanaka et al. (figures 1A-1B) discloses wherein the electrode branches of the pixel electrode have the same width.
Regarding claim 8, Tanaka et al. (figures 1A-1B) discloses wherein the pixel electrode and the counter electrode are formed on the same layer surface (substrate 10).
Regarding claim 12, Tanaka et al. as modified by Nagano teaches the limitations as shown in the rejection of claim 1 above.  However, Tanaka et al. as modified by Nagano is silent regarding wherein the protrusion of the pixel electrode in the one of the pixel regions overlaps an intersection of the signal line and the scanning line surrounding the one of the pixel regions.  Kim et al. (figure 2) teaches wherein the protrusion of the pixel electrode in the one of the pixel regions overlaps an intersection of the signal line and the scanning line surrounding the one of the pixel regions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pixel electrode as taught by Kim et al. in order to increase the aperture ratio.
Regarding claim 15, Kim et al. (figure 2) teaches wherein: the pixel electrode further includes a plurality of the protrusions including a first protrusion and a second protrusion both of which protrude in the first direction in which the scanning line runs; the first protrusion overlaps one of the scanning lines; and the second protrusion overlaps a scanning line adjacent to the one of the scanning lines in the second direction.
Claims 2-5, 9, and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. in view of Nagano; further in view of Ota et al. (US 2002/0008799).
Regarding claim 5, Tanaka et al. as modified by Nagano teaches the limitations as shown in the rejection of claim 1 above.  However, Tanaka et al. as modified by Nagano is silent regarding a first slit disposed next to the signal line has a length greater than a width.  Ota et al. (figures 3 and 52) teaches a first slit disposed next to the signal line has a length greater than a width, and extends in a first slit extension direction in a lengthwise direction of the first slit based on an overall shape of the first slit; and a plurality of second slits other than the first slit each have lengths greater than widths, and extend in a second slit extension direction in a lengthwise direction of the rest of the slits based on overall shapes of the second slits, the second slit extension direction being parallel to the signal line, and wherein the second slit extension direction is at an angle relative to the first slit extension direction (the angle is zero or the small slit between the protrusion parts of the pixel electrode PX).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pixel electrode as taught by Ota et al. in order to increase the aperture ratio. 
Regarding claim 3, Ota et al. (figures 3 and 52) discloses wherein a first cross angle (.alpha.1) between the first slit extension direction and an alignment direction of the liquid crystal layer is larger than a second cross angle (.alpha.2) between the second slit extension direction and the alignment direction of the liquid crystal layer (theta 1; see at least paragraph 0208 and annotated drawing 1; figures 21 and 52). 
Regarding claim 4, Ohta et al. (figures 3 and 52) discloses the first cross angle (αl) is equal to or larger than 7.degree. and equal to or smaller than 15.degree. (theta 1; see at least paragraph 0208; figures 21 and figure 52).  One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 5, Ohta et al. (figures 3 and 52) discloses the first cross angle (αl) is equal to or larger than 7.degree. and equal to or smaller than 15.degree. (theta 1; see at least paragraph 0208; figures 21 and figure 52).  One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 9, Ota et al. (figures 3 and 52) discloses wherein: two adjacent pixel regions of the plurality of the pixel regions above and below each scanning line are arranged in linear symmetry with the scanning line; and the electrode branches and the slits of the pixel electrodes in the two adjacent pixel regions are alternately inclined with respect to the scanning line. 
Regarding claim 10, Ota et al. (figures 3 and 52) discloses wherein: each pixel region is bent in linear symmetry at a center line of the pixel region; and the electrode branches and the slits of the pixel electrode in each pixel region are alternately inclined with respect to the center line of the pixel region. 
Regarding claim 11, Ota et al. (figures 3 and 52) discloses wherein: each pixel region is bent in linear symmetry at a center line of the pixel region; the electrode branches and the slits of the pixel electrode in each pixel region are alternately inclined with respect to the center line of the pixel region; and a connection branch connects bent portions of the electrode branches at the center line. 
Regarding claim 16, Ota et al. (figures 3 and 52) discloses wherein the protrusion is formed at a corner of the pixel electrode. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871